                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

HERBERT H. HOWARD                                                                     APPELLANT

V.                                                            CIVIL ACTION NO. 3:18-CV-163-SA

LOCKE D. BARKLEY, et al                                                                APPELLEES

                                   MEMORANDUM OPINION

       Herbert Howard filed his Petition [5] for Chapter 13 Bankruptcy on December 12, 2016. On

May 4, 2018, after a hearing on a Motion to Dismiss [18] from the Trustee Locke Barkley, the

Bankruptcy Court dismissed Howard’s case for failing to make payments under his approved Plan.

See Order [20]. Howard now appeals the dismissal of his case to this Court. See Notice of Appeal [1].

The Court considered the record, relevant arguments, and authorities, and for the reasons fully

explained below, the Court AFFIRMS the decision of the Bankruptcy Court.

                                         Standard of Review

       This Court has jurisdiction to hear this appeal from the Bankruptcy Court under Chapter 28

United States Code Section 158. In bankruptcy appeals, this Court reviews findings of fact for clear

error and reviews conclusions of law de novo. In re McClendon, 765 F.3d 501, 504 (5th Cir. 2014);

In re Pratt, 524 F.3d 580, 584 (5th Cir. 2008).

                                  Factual and Procedural History

       Howard filed his proposed Chapter 13 Plan [6] on January, 11, 2017. One of Howard’s

creditors, Renasant Bank, objected to Howard’s proposed plan. Specifically, Renasant objected to the

proposal in Howard’s Plan to “cram-down” the value of Freightliner trucks in Howard’s possession

against which Renasant had a lien. Renasant’s objections were resolved through a series of Agreed

Orders [8, 9, 10] and the total value of the trucks was raised from Howard’s originally proposed

$146,000.00 to $180,000.00. With Renasant’s objections resolved, and after a hearing on the issue at
which Howard was represented by counsel, on June 2, 2017 the Bankruptcy Court entered an Order

[12] confirming a Chapter 13 Plan that included the increased value for the trucks, and under which

Howard’s monthly payment increased from his originally proposed $3,250.00 to $3,944.50.

       The same day that the Bankruptcy Court confirmed Howard’s Plan, Howard filed a pro se

Motion to Dismiss his attorney [13]. The Court held a hearing on Howard’s request on August 1,

2017. At the hearing, Howard explained that he was unhappy with the representation that he received

from his attorney. Howard explained did not agree with his confirmed Chapter 13 Plan, in particular

the increase in the monthly payment, and that he should have had an opportunity to argue against

Renasant’s objections to his proposed plan, and to argue against the increase in the valuation of the

trucks. Judge Woodard explained to Howard that the Plan was now confirmed, and counseled Howard

to interview and retain a new attorney as soon as possible, and to get advice from his attorney on how

best to proceed, specifically, whether he wanted to try to file for relief in this case, or whether it may

be easier to start a new case. Howard indicated that he needed a new attorney and he would meet with

some the following week.

       Howard never retained a new attorney, never filed anything regarding amending his confirmed

plan, and fell behind on his payments. In February of 2018, the Trustee filed a motion to dismiss,

requesting dismissal of Howard’s case and indicating that as of February 7, 2018 Howard was

$14,762.00 behind on his plan payments.

       On May 1, 2018 the Bankruptcy Court held a hearing on the Trustee’s Motion to Dismiss. At

the hearing Howard acknowledged that he was indeed behind on his payments, and that he was not

able to bring his plan current. Howard again argued that he disagreed with the increase of his payment

from his originally proposed plan. Howard also argued that he tried to retain the services of an

attorney, but that he was unable to. After the hearing, the Bankruptcy Court granted the Trustee’s



                                                    2
Motion and dismissed the case for failing to make payments under the approved plan. Howard

appealed the Bankruptcy Court’s decision to dismiss his case to this Court.

                                             Analysis and Discussion

         Although, as noted above, Howard’s appeal is styled as an appeal of the dismissal of his case,

he fails to make any arguments as to why his case should not have been dismissed. All of Howard’s

arguments are directed at the confirmation of his plan, to which notably, he never objected. Nor did

Howard ever file or request a modification of his confirmed plan. This particular procedural posture

leaves this Court with nothing to review. Because Howard never objected to or requested relief from

his confirmed plan, the Bankruptcy Court never took any action on his plan after it was confirmed.

There is simply no ruling by the Bankruptcy Court for this Court to review.

         In his briefing before this Court, Howard reiterates his argument that he disagrees with the

increase in his payment between his proposed plan and his confirmed plan. Howard alleges that his

attorney agreed to the increase in truck valuation and to the increase in his plan payment without

consulting Howard, and against Howard’s wishes. Howard provides no competent evidence, by way

of affidavit or otherwise, in support of these allegations.

         Howard does argue that he was not afforded notice and a hearing on the increase, but the

record clearly reflects that notice was indeed given, and Howard’s attorney appeared on his behalf at

a hearing on the issue. Thus, it is clear based on the record before this Court that Howard was given

proper notice and a hearing on his plan confirmation. In addition, at the hearing on Howard’s motion

to dismiss his attorney, the Bankruptcy Court gave Howard explicit instructions on how to proceed if

he was unhappy with his confirmed plan. Howard wholly failed to take any action whatsoever to

modify or set aside his confirmed plan, or to initiate a new case.1 In short, Howard slept on his rights


1
 Ironically Howard incorrectly relies on 11 U.S.C. §1329 to argue that he was entitled to pre-confirmation notice and a
hearing; this is the Code section that provides for post-confirmation modifications, which Howard failed to avail himself
of.
                                                           3
and failed to make a timely request to modify his confirmed plan, failed to make the payments, and

now fails to point to any error in a conclusion of law made by the Bankruptcy Court.

       Under section 1326(a)(1) of the Bankruptcy Code, “a debtor shall commence making

payments not later than 30 days after the date of the filing of a plan.” Section 1307(c) of the

Bankruptcy Code clearly states that a court “may” dismiss a case for “cause,” and it delineates

several specific situations in which cause exists. The “[u]se of the word ‘may’ indicates that the

decision to dismiss . . . is committed to the discretion of the bankruptcy court.” In re Mallory, 444

B.R. 553, 557–58 (S.D. Tex. 2011), aff'd, 476 F. App’x 766 (5th Cir. 2012) (citing In re Blaise, 219

B.R. 946, 950 (2d Cir. BAP 1998); see also In re Roberts, 279 F.3d 91, 92 (1st Cir. 2002) (stating

that “An order allowing a motion to dismiss pursuant to Bankruptcy Code § 1307 is reviewed only

for abuse of discretion.”)). Further, section 1307(c)(4) specifies that “failure to commence making

timely payments under section 1326 of this title” is “cause” for dismissal. 11 U.S.C. § 1307(c)(4).

       “Courts considering situations in which a debtor commenced making payments but then either

stopped or paid less than the plan required have considered the text of section 1307(c)(4) and

concluded that a failure to continue making payments as required by the plan is cause for dismissal

under section 1307(c).” In re Mallory, 444 B.R. at 557–58 (citing In re Jenkins, No. 09–36433–H3–

13, 2010 WL 56003, at *2 (Bankr. S.D. Tex. Jan. 5, 2010) (finding cause for dismissal of a case in

which the debtor commenced making the payments required in the proposed plan but paid an amount

less than required); In re Tashjian, 72 B.R. 968, 972 (Bankr. E.D. Pa. 1987) (“[W]e assume that

[section 1307(c)(4)] allows dismissal of Chapter 13 cases wherein the debtor not only never

commences making any payments, but where he fails to continue to make such payments in regular

fashion prior to confirmation.”)).




                                                  4
        Similarly, in this case, Howard does not dispute that he failed to make payments as required

by the plan. Thus, the bankruptcy court had discretion to dismiss Howard’s case because he did not

make payments to the Trustee as required by the plan. See id.

        In conclusion, the Court finds that Howard was given ample notice and opportunity of his

rights and obligations in his bankruptcy case, and under his confirmed plan. Howard failed to make

timely objections or requests for modification. Finally, Howard failed to highlight or point to any

errors in findings of fact or conclusions of law by the Bankruptcy Court. For all of these reasons, the

Court finds that Howard’s appeal is wholly without merit. The decision of the Bankruptcy Court in

this Case is AFFIRMED and this CASE is DISMISSED with prejudice.2

        It is so ORDERED on this the 29th day of March, 2019.

                                                          /s/ Sharion Aycock
                                                          UNITED STATES DISTRICT JUDGE




2
  Howard’s Motion to Strike [36] the Appellee Brief [35] of Renasant Bank is DENIED as MOOT. It was unnecessary
for the Court to consider Renasant’s “cautionary brief” in deciding the merits of this appeal.
                                                      5
